IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41020

STATE OF IDAHO,                                  )     2014 Unpublished Opinion No. 349
                                                 )
       Plaintiff-Respondent,                     )     Filed: February 5, 2014
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
ANGELA MICHELLE ROBLING, aka                     )     THIS IS AN UNPUBLISHED
ANGELA WITT, ANGELA CAMMACK,                     )     OPINION AND SHALL NOT
                                                 )     BE CITED AS AUTHORITY
       Defendant-Appellant.                      )


       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Juneal C. Kerrick, District Judge.

       Order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Kimberly E. Smith, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge


PER CURIAM

       Angela Michelle Robling pled guilty to two counts of forgery. Idaho Code § 18-3601.
The district court sentenced Robling to concurrent unified sentences of five years with two years
determinate. Robling filed an Idaho Criminal Rule 35 motion, which the district court denied.
Robling appeals asserting the district court abused its discretion by failing to grant her Rule 35
motion.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Gill, 150 Idaho 183, 186, 244 P.3d 1269, 1272 (Ct. App. 2010). In


                                                1
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). Upon review of the
record, including the new information submitted with Robling’s Rule 35 motion, we conclude no
abuse of discretion has been shown. Therefore, the district court’s order denying Robling’s Rule
35 motion is affirmed.




                                               2